DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Thomas J. Nikolai on 6/1/2021.
The application has been amended as follows: 
In claim 1, at line 10, after “wherein the at least one tubular body”, ‘has a substantially U-shaped configuration in a top view and is not perpendicular to the main body’ has been deleted and -- has a first portion extending perpendicularly to said one face and a second portion having a substantially U-shaped configuration extended from the first portion and being parallel to said one face.-- has been inserted. 
Allowable Subject Matter
Claims 1-13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record either taken singularly or in combination fails to disclose the invention as claimed.  In particular, Yang’s 143 and Lin’s 766 are the closest prior art but fails to disclose that a first portion extends perpendicularly to said one face and a second portion has a substantially U-shaped configuration extended from the first portion and being parallel to said one face, in combination with other imitations in the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THO V DUONG/Examiner, Art Unit 3763